DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-5, 11-27 are pending and examined.
Claim Objections
Claims 11, 12, and 22 are objected to because of the following informalities:  claims 11, 12, and 22 recite CYP85E10 but there is support in the specification only for CYP82E10.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5, 11-16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,405,571 (Adams) published 12/26/2016 as US Patent Pub. 2016/0374387 and Shoji, T. et al., The Plant Cell (October 2010) Vol. 22 pp. 3390-3409 including supplemental pages 1-18 in view of US Patent 10,266,836 (Xu) published 8/11/2016 as US Patent Pub. 2016/0230181 and US Patent 10,647,989 (Kudithipudi) published 3/05/2018 as US Patent Pub. 2018/0119163.
Claims 1, 4-5 and 11-16 and 19-21 in part are drawn in part to a tobacco plant comprising a non-natural mutation at a nic1b allele positioned in one or more genes selected from the ERF genes recited in claim 5 such as ERF199.
Adams teaches introducing a non-natural mutation at a nic1b locus and suggests targeted mutagenesis as a method to reduce nicotine without introduction of deleterious side mutations that might affect the cultivar or leaf quality in column 3 line 3-7, column 8 lines 47-67 and column 13 line 63 to column 14 line 49. Further, Adams in column 8 lines 60-67 specifically calls out targeted mutagenesis selected from the group consisting of meganuclease, zinc finger nuclease, TALEN, and CRISPR. 
Shoji shows that of the ERF alleles tested for expression in nic1, nic2, and nic1/nic2 mutants, ERF199 was identified as the only allele having reduced expression in the nic1 mutant (see Figure 2 on page 3393) having only 50% reduction in LA Burley 21. Shoji also teaches that ERF199 and ERF189 have expression profiles distinct from their closely related ERF relatives in clade 2 and that the expression profiles for ERF199 and ERF199 are most similar to the genes for nicotine biosynthesis (see 1st full paragraph page 3403 left column especially the last sentence of that paragraph). Further, Shoji concludes that their functional assays put ERF189/ERF199 as the strongest at promoting nicotine biosynthesis compared to the other ERF alleles tested (see sentence spanning left and right columns on page 3405). Shoji also discloses the amino acid sequence for ERF199 in Supplemental Figure 2A and most of the other ERF sequences from the study. Additionally, the Tobacco genome has been sequenced and the genomic and cDNA sequence for ERF199 is known (see below LOCUS XP_016436953).
Adams teaches making a mutation in Nic1 that is not found in LA Burley21 and that would further reduce nicotine levels in a tobacco plant, and making those changes using targeted mutagenesis would better preserve commercial tobacco qualities like leaf grade (see the Abstract, column 8 the last paragraph, column 13 line 63 to column 14 line 49); and thus Adams and Shoji teach the limitations in part of claims 1, 4-5, 11-16 and 19-21

LOCUS       XP_016436953             239 aa            linear   PLN 03-MAY-2016
DEFINITION  PREDICTED: ethylene-responsive transcription factor 13-like
            [Nicotiana tabacum].
ACCESSION   XP_016436953
VERSION     XP_016436953.1
DBLINK      BioProject: PRJNA319578
DBSOURCE    REFSEQ: accession XM_016581467.1
KEYWORDS    RefSeq.
SOURCE      Nicotiana tabacum (common tobacco)
  ORGANISM  Nicotiana tabacum
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliopsida; eudicotyledons; Gunneridae;
            Pentapetalae; asterids; lamiids; Solanales; Solanaceae;
            Nicotianoideae; Nicotianeae; Nicotiana.
COMMENT     MODEL REFSEQ:  This record is predicted by automated computational
            analysis. This record is derived from a genomic sequence
            (NW_015794102.1) annotated using gene prediction method: Gnomon,
            supported by EST evidence.
            Also see:
                
FEATURES             Location/Qualifiers
     source          1..239
                     /organism="Nicotiana tabacum"
                     /cultivar="TN90"
                     /db_xref="taxon:4097"
                     /chromosome="Unknown"
     Protein         1..239
                     /product="ethylene-responsive transcription factor
                     13-like"
                     /calculated_mol_wt=26781
     Region          114..176
                     /region_name="AP2"
                     /note="DNA-binding domain in plant proteins such as
                     APETALA2 and EREBPs; smart00380"
                     /db_xref="CDD:197689"
     Site            order(116..117,119,121,123,125,129,131,141,143,146)
                     /site_type="DNA binding"
                     /note="DNA binding site [nucleotide binding]"
                     /db_xref="CDD:237985"
     CDS             1..239
                     /gene="LOC107763046"
                     /coded_by="XM_016581467.1:72..791"
                     /db_xref="GeneID:107763046"
ORIGIN      
        1 mamemnpade tlffsdshll esikqhlldd sdfseifssm nssneilpns psssfssfdf
       61 dcsflnwden seetliptdq npshesheky seseektqgp gvareknapr dwtryigvkr
      121 rpwgtfsaet rdpsrkgega rlwlgtyeta edaalaydqa afkirgsrar lnfphligsn
      181 mpkparvtar rsrtrspeps sssstsssen vprkrnidvi nsiakakflc hslnlqrla

	Neither Shoji and Adams teach tobacco comprising a second genetic modification comprising a transgene encoding a nicotine demethylase as recited in claims 1, 11, 12, and 13; that the said second genetic modification comprises a transgene encoding a nicotine demethylase that increases nicotine to nornicotine conversion as recited in claim 1 and either encodes one or more of CYP82E4, CYP82E5, or CYP82E10 recited in claim 11, or as in claim 12 that the second genetic modification further comprises an unspecified genomic edit, or in claim 13 wherein the nicotine demethylase of claim 11 encodes a CYP82E4v2 polypeptide.
Xu teaches in claims 7, 8, 14 and 16 increasing the expression of SEQ ID NO: 2 or CYP82E4v2. Specifically, Claim 7 teaches a mutation in a gene encoding SEQ ID NO: 2 that  alters the accumulation of SEQ ID NO: and claim 14 dependent upon claim 7 recites that the alteration increases the accumulation of SEQ ID NO: 2; and claim 8 recites that the mutation of claim 7 alters the expression of an endogenous nucleic acid sequence that encodes the polypeptide of SEQ ID NO: 2 and claim 16 dependent upon claim 8 recites that the altered expression is an increase in the expression of the nucleic acid encoding the polypeptide of SEQ ID NO: 2. In addition, Xu teaches that a desirable embodiment of the invention is heterologous expression of a nicotine demethylase that increases conversion of nicotine to nornicotine in commercial tobacco (see column 7 lines 43-67). Xu further suggests that heterologous expression of a nicotine demethylase (see column 8 lines 7-16) would allow for recovery of recombinant nicotine demethylase; and Xu further recites cured tobacco and cured tobacco products thereof in claims 1, 4, and 5 of the ‘836 Patent; and thus teaches the limitations of claims 11, 12 and 13 wherein the unspecified “genome edit” of claim 12 and claim 21 is the presence of a transgene and thus Xu teaches in part the limitations of claims 1, 4-5, 11-16 and 19-21.
The alignment below shows that SEQ ID NO: 2 of Xu is the polypeptide sequence for CYP82E4v2 recited in instant claim 13.
US PATENT 10266836 SEQ ID NO: 2 vs protein data base
RESULT 14
ARW53652
ID   ARW53652 standard; protein; 517 AA.
XX
AC   ARW53652;
XX
DT   07-AUG-2008  (first entry)
XX
DE   Tobacco cytochrome P450 protein SEQ ID:4.
XX
KW   transgenic plant; enzyme inhibition; secondary metabolite; seed;
KW   promoter; recombinant dna; Cytochrome P450; BOND_PC;
KW   cytochrome P450 monooxygenase CYP82E4v2; nicotine demethylase;
KW   cytochrome P450 CYP82E4v2 nicotine demethylase.
XX
OS   Nicotiana sp.
XX
CC PN   WO2008070274-A2.
XX
CC PD   12-JUN-2008.
XX
CC PF   10-OCT-2007; 2007WO-US080941.
XX
PR   13-OCT-2006; 2006US-00580765.
XX
CC PA   (UYNC-) UNIV NORTH CAROLINA STATE.
CC PA   (KENT ) UNIV KENTUCKY RES FOUND.
XX
CC PI   Dewey RE,  Siminszky B,  Bowen SW,  Gavilano L;
XX
DR   WPI; 2008-H01403/44.
DR   N-PSDB; ARW53651.
DR   PC:NCBI; gi74475186.
XX
CC PT   New transgenic Nicotiana plant comprises a heterologous nucleic acid 
CC PT   construct comprising a promoter capable of functioning in a plant cell, 
CC PT   useful for developing further Nicotiana plants with reduced nornicotine 
CC PT   levels.
XX
CC PS   Example 4; SEQ ID NO 4; 120pp; English.
XX
CC   The present invention relates to compositions and methods for reducing 
CC   the level of nornicotine and its metabolite N'-nitrosonornicotine in a 
CC   plant that is a member of the genus Nicotiana, particularly compositions 
CC   and methods for inhibiting the expression or function of a cytochrome 
CC   P450 polypeptide which is involved in the metabolic conversion of 
CC   nicotine to nornicotine. Also claimed is a seed obtained from the 
CC   transgenic Nicotiana plant; a recombinant nucleic acid construct 
CC   comprising a promoter capable of functioning in a plant cell which is 
CC   useful for developing Nicotiana plants with reduced nornicotine levels 
CC   and a method for reducing the conversion of nicotine to nornicotine in a 
CC   plant by transforming a Nicotiana plant with the recombinant nucleic acid
CC   construct and generating a transgenic a plant. The invention provides 
CC   improved methods for reducing the nornicotine content in tobacco 
CC   varieties, particularly Burley tobacco and these methods are used for 
CC   ameliorating the potential negative health consequences caused due to 
CC   nornicotine and N'-nitrosonornicotine which exhibit carcinogenic effects.
CC   The present sequence is a protein encoded by the Tobacco cytochrome P450 
CC   gene which exhibits nicotine demethylase activity and is involved in the 
CC   conversion of nicotine to nornicotine in a plant.
CC   
CC   Revised record issued on 08-JUL-2008 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 517 AA;

  Query Match             100.0%;  Score 2733;  DB 12;  Length 517;
  Best Local Similarity   100.0%;  
  Matches  517;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MLSPIEAIVGLVTFTFLFFFLWTKKSQKPSKPLPPKIPGGWPVIGHLFHFNDDGDDRPLA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MLSPIEAIVGLVTFTFLFFFLWTKKSQKPSKPLPPKIPGGWPVIGHLFHFNDDGDDRPLA 60

Qy         61 RKLGDLADKYGPVFTFRLGLPLVLVVSSYEAVKDCFSTNDAIFSNRPAFLYGDYLGYNNA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RKLGDLADKYGPVFTFRLGLPLVLVVSSYEAVKDCFSTNDAIFSNRPAFLYGDYLGYNNA 120

Qy        121 MLFLANYGPYWRKNRKLVIQEVLSASRLEKFKHVRFARIQASIKNLYTRIDGNSSTINLT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 MLFLANYGPYWRKNRKLVIQEVLSASRLEKFKHVRFARIQASIKNLYTRIDGNSSTINLT 180

Qy        181 DWLEELNFGLIVKMIAGKNYESGKGDEQVERFKKAFKDFMILSMEFVLWDAFPIPLFKWV 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 DWLEELNFGLIVKMIAGKNYESGKGDEQVERFKKAFKDFMILSMEFVLWDAFPIPLFKWV 240

Qy        241 DFQGHVKAMKRTFKDIDSVFQNWLEEHINKREKMEVNAEGNEQDFIDVVLSKMSNEYLGE 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 DFQGHVKAMKRTFKDIDSVFQNWLEEHINKREKMEVNAEGNEQDFIDVVLSKMSNEYLGE 300

Qy        301 GYSRDTVIKATVFSLVLDAADTVALHINWGMALLINNQKALTKAQEEIDTKVGKDRWVEE 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 GYSRDTVIKATVFSLVLDAADTVALHINWGMALLINNQKALTKAQEEIDTKVGKDRWVEE 360

Qy        361 SDIKDLVYLQAIVKEVLRLYPPGPLLVPHENVEDCVVSGYHIPKGTRLFANVMKLQRDPK 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 SDIKDLVYLQAIVKEVLRLYPPGPLLVPHENVEDCVVSGYHIPKGTRLFANVMKLQRDPK 420

Qy        421 LWSDPDTFDPERFIATDIDFRGQYYKYIPFGSGRRSCPGMTYALQVEHLTMAHLIQGFNY 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 LWSDPDTFDPERFIATDIDFRGQYYKYIPFGSGRRSCPGMTYALQVEHLTMAHLIQGFNY 480

Qy        481 RTPNDEPLDMKEGAGITIRKVNPVELIIAPRLAPELY 517
              |||||||||||||||||||||||||||||||||||||
Db        481 RTPNDEPLDMKEGAGITIRKVNPVELIIAPRLAPELY 517

	Kudithipudi teaches in column 3 lines 7-17 and in claim 1 a method for reducing TSNAs in tobacco transformed with At PAP1 or Tobacco PAP1 i.e. SEQ ID NO: 13 and 23 respectively. Kudithipudi further teaches in column 3 a method for reducing TSNAs in cured tobacco leaf or products by increasing levels of antioxidants in tobacco plants transformed with an antioxidant regulatory factor such as those taught in the transformed tobacco plants described in Figures 2-6 in column 4; and thus teaches the limitations of instant claims 14-16.
	It would have been obvious at the time of filing to combine the targeted mutagenesis of ERF199 a nicotine regulatory factor still active in LA (low alkaloid) tobacco suggested by Adams and Shoji with the increased expression of nicotine demethylase to remove nicotine as taught by Xu and the increase of antioxidant levels by transformation with AtPAP1 or Tobacco PAP1 to reduce tobacco specific nitrosamines (i.e. TSNAs). One of ordinary skill would have been motivated by the suggestions of Adams and Shoji that ERF199 was active in upregulating nicotine biosynthesis in commercial tobacco and that the techniques and sequences for targeting ERF199 were widely known and available in the art and that Kudithipudi successfully reduced nitrosamines in tobacco transformed with AtPAP1 and tobacco PAP1; and that one of ordinary skill would have a reasonable expectation of success given that the level of success in practicing targeted mutagenesis in plants was quite high and that nicotine had been successfully converted to nornicotine as taught in the specification and claims of Xu, and by the successful reduction of TSNAs by Kudithipudi made evident in Figures 2-6. 

Claim(s) 17-18, 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,266,836 (Xu) published 8/11/2016 as US Patent Pub. 2016/0230181 in view of US Patent 10,647,989 (Kudithipudi) published 3/05/2018 as US Patent Pub. 2018/0119163; and in view of US Patent 10,405,571 (Adams) published 12/26/2016 as US Patent Pub. 2016/0374387 and Shoji, T. et al., The Plant Cell (October 2010) Vol. 22 pp. 3390-3409 including supplemental pages 1-18. 
The claims are broadly drawn to tobacco plants comprising a first genetic modification comprising a heterologously expressed nicotine demethylase polynucleotide that converts nicotine to nornicotine, a second modification comprising a genetic modification that increases the level of one or more antioxidants in a tobacco plant, and a third genetic modification comprising a non-natural nic1b allele that suppresses a gene from the Nic1b locus.
Xu in claims 7, 8, 14 and 16 teaches increasing the expression of SEQ ID NO: 2 or CYP82E4v2. Specifically, Claim 7 teaches a mutation in a gene encoding SEQ ID NO: 2 that  alters the accumulation of SEQ ID NO: and claim 14 dependent upon claim 7 recites that the alteration increases the accumulation of SEQ ID NO: 2; and claim 8 recites that the mutation of claim 7 alters the expression of an endogenous nucleic acid sequence that encodes the polypeptide of SEQ ID NO: 2 and claim 16 dependent upon claim 8 recites that the altered expression is an increase in the expression of the nucleic acid encoding the polypeptide of SEQ ID NO: 2. In addition, Xu teaches that a desirable embodiment of the invention is heterologous expression of a nicotine demethylase that increases conversion of nicotine to nornicotine in commercial tobacco (see column 7 lines 43-67). Xu further suggests that heterologous expression of a nicotine demethylase (see column 8 lines 7-16) would allow for recovery of recombinant nicotine demethylase; and Xu further recites cured tobacco and cured tobacco products thereof in claims 1, 4, and 5; thereby teaching in part limitations of claims 17-18, 21-27.
The alignment below shows that SEQ ID NO: 2 of Xu is the polypeptide sequence for CYP82E4v2 recited in instant claim 13.
US PATENT 10266836 SEQ ID NO: 2 vs protein data base

RESULT 14
ARW53652
ID   ARW53652 standard; protein; 517 AA.
XX
AC   ARW53652;
XX
DT   07-AUG-2008  (first entry)
XX
DE   Tobacco cytochrome P450 protein SEQ ID:4.
XX
KW   transgenic plant; enzyme inhibition; secondary metabolite; seed;
KW   promoter; recombinant dna; Cytochrome P450; BOND_PC;
KW   cytochrome P450 monooxygenase CYP82E4v2; nicotine demethylase;
KW   cytochrome P450 CYP82E4v2 nicotine demethylase.
XX
OS   Nicotiana sp.
XX
CC PN   WO2008070274-A2.
XX
CC PD   12-JUN-2008.
XX
CC PF   10-OCT-2007; 2007WO-US080941.
XX
PR   13-OCT-2006; 2006US-00580765.
XX
CC PA   (UYNC-) UNIV NORTH CAROLINA STATE.
CC PA   (KENT ) UNIV KENTUCKY RES FOUND.
XX
CC PI   Dewey RE,  Siminszky B,  Bowen SW,  Gavilano L;
XX
DR   WPI; 2008-H01403/44.
DR   N-PSDB; ARW53651.
DR   PC:NCBI; gi74475186.
XX
CC PT   New transgenic Nicotiana plant comprises a heterologous nucleic acid 
CC PT   construct comprising a promoter capable of functioning in a plant cell, 
CC PT   useful for developing further Nicotiana plants with reduced nornicotine 
CC PT   levels.
XX
CC PS   Example 4; SEQ ID NO 4; 120pp; English.
XX
CC   The present invention relates to compositions and methods for reducing 
CC   the level of nornicotine and its metabolite N'-nitrosonornicotine in a 
CC   plant that is a member of the genus Nicotiana, particularly compositions 
CC   and methods for inhibiting the expression or function of a cytochrome 
CC   P450 polypeptide which is involved in the metabolic conversion of 
CC   nicotine to nornicotine. Also claimed is a seed obtained from the 
CC   transgenic Nicotiana plant; a recombinant nucleic acid construct 
CC   comprising a promoter capable of functioning in a plant cell which is 
CC   useful for developing Nicotiana plants with reduced nornicotine levels 
CC   and a method for reducing the conversion of nicotine to nornicotine in a 
CC   plant by transforming a Nicotiana plant with the recombinant nucleic acid
CC   construct and generating a transgenic a plant. The invention provides 
CC   improved methods for reducing the nornicotine content in tobacco 
CC   varieties, particularly Burley tobacco and these methods are used for 
CC   ameliorating the potential negative health consequences caused due to 
CC   nornicotine and N'-nitrosonornicotine which exhibit carcinogenic effects.
CC   The present sequence is a protein encoded by the Tobacco cytochrome P450 
CC   gene which exhibits nicotine demethylase activity and is involved in the 
CC   conversion of nicotine to nornicotine in a plant.
CC   
CC   Revised record issued on 08-JUL-2008 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 517 AA;

  Query Match             100.0%;  Score 2733;  DB 12;  Length 517;
  Best Local Similarity   100.0%;  
  Matches  517;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MLSPIEAIVGLVTFTFLFFFLWTKKSQKPSKPLPPKIPGGWPVIGHLFHFNDDGDDRPLA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MLSPIEAIVGLVTFTFLFFFLWTKKSQKPSKPLPPKIPGGWPVIGHLFHFNDDGDDRPLA 60

Qy         61 RKLGDLADKYGPVFTFRLGLPLVLVVSSYEAVKDCFSTNDAIFSNRPAFLYGDYLGYNNA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RKLGDLADKYGPVFTFRLGLPLVLVVSSYEAVKDCFSTNDAIFSNRPAFLYGDYLGYNNA 120

Qy        121 MLFLANYGPYWRKNRKLVIQEVLSASRLEKFKHVRFARIQASIKNLYTRIDGNSSTINLT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 MLFLANYGPYWRKNRKLVIQEVLSASRLEKFKHVRFARIQASIKNLYTRIDGNSSTINLT 180

Qy        181 DWLEELNFGLIVKMIAGKNYESGKGDEQVERFKKAFKDFMILSMEFVLWDAFPIPLFKWV 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 DWLEELNFGLIVKMIAGKNYESGKGDEQVERFKKAFKDFMILSMEFVLWDAFPIPLFKWV 240

Qy        241 DFQGHVKAMKRTFKDIDSVFQNWLEEHINKREKMEVNAEGNEQDFIDVVLSKMSNEYLGE 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 DFQGHVKAMKRTFKDIDSVFQNWLEEHINKREKMEVNAEGNEQDFIDVVLSKMSNEYLGE 300

Qy        301 GYSRDTVIKATVFSLVLDAADTVALHINWGMALLINNQKALTKAQEEIDTKVGKDRWVEE 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 GYSRDTVIKATVFSLVLDAADTVALHINWGMALLINNQKALTKAQEEIDTKVGKDRWVEE 360

Qy        361 SDIKDLVYLQAIVKEVLRLYPPGPLLVPHENVEDCVVSGYHIPKGTRLFANVMKLQRDPK 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 SDIKDLVYLQAIVKEVLRLYPPGPLLVPHENVEDCVVSGYHIPKGTRLFANVMKLQRDPK 420

Qy        421 LWSDPDTFDPERFIATDIDFRGQYYKYIPFGSGRRSCPGMTYALQVEHLTMAHLIQGFNY 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 LWSDPDTFDPERFIATDIDFRGQYYKYIPFGSGRRSCPGMTYALQVEHLTMAHLIQGFNY 480

Qy        481 RTPNDEPLDMKEGAGITIRKVNPVELIIAPRLAPELY 517
              |||||||||||||||||||||||||||||||||||||
Db        481 RTPNDEPLDMKEGAGITIRKVNPVELIIAPRLAPELY 517

	Kudithipudi teaches in column 3 lines 7-17 and in claim 1 a method for reducing TSNAs in tobacco transformed with At PAP1 or Tobacco PAP1 i.e. SEQ ID NO: 13 and 23 respectively. Kudithipudi further teaches in column 3 a method for reducing TSNAs in cured tobacco leaf or products by increasing levels of antioxidants in tobacco plants transformed with an antioxidant regulatory factor such as those taught in the transformed tobacco plants described in Figures 2-6 in column 4; and thus teaches in part the limitations of claims 17-18, 21-27.
	Adams teaches introducing a non-natural mutation at a nic1b locus and suggests targeted mutagenesis as a method to reduce nicotine without introduction of deleterious side mutations that might affect the cultivar or leaf quality in column 3 line 3-7, column 8 lines 47-67 and column 13 line 63 to column 14 line 49. Further, Adams in column 8 lines 60-67 specifically calls out targeted mutagenesis selected from the group consisting of meganuclease, zinc finger nuclease, TALEN, and CRISPR. 
Shoji shows that of the ERF alleles tested for expression in nic1, nic2, and nic1/nic2 mutants, ERF199 was identified as the only allele having reduced expression in the nic1 mutant (see Figure 2 on page 3393) having only 50% reduction in LA Burley 21. Shoji also teaches that ERF199 and ERF189 have expression profiles distinct from their closely related ERF relatives in clade 2 and that the expression profiles for ERF199 and ERF199 are most similar to the genes for nicotine biosynthesis (see 1st full paragraph page 3403 left column especially the last sentence of that paragraph). Further, Shoji concludes that their functional assays put ERF189/ERF199 as the strongest at promoting nicotine biosynthesis compared to the other ERF alleles tested (see sentence spanning left and right columns on page 3405). Shoji also discloses the amino acid sequence for ERF199 in Supplemental Figure 2A and most of the other ERF sequences from the study. Additionally, the Tobacco genome has been sequenced and the genomic and cDNA sequence for ERF199 is known (see below LOCUS XP_016436953).
Adams teaches making a mutation in Nic1 that is not found in LA Burley21 and that would further reduce nicotine levels in a tobacco plant, and making those changes using targeted mutagenesis would better preserve commercial tobacco qualities like leaf grade (see the Abstract, column 8 the last paragraph, column 13 line 63 to column 14 line 49); and thus the combination of Adams and Shoji teach targeted mutagenesis of ERF199 a nic1b allele in tobacco thereby teaching the limitations in part of claims 18, 26 and 27.
LOCUS       XP_016436953             239 aa            linear   PLN 03-MAY-2016
DEFINITION  PREDICTED: ethylene-responsive transcription factor 13-like
            [Nicotiana tabacum].
ACCESSION   XP_016436953
VERSION     XP_016436953.1
DBLINK      BioProject: PRJNA319578
DBSOURCE    REFSEQ: accession XM_016581467.1
KEYWORDS    RefSeq.
SOURCE      Nicotiana tabacum (common tobacco)
  ORGANISM  Nicotiana tabacum
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliopsida; eudicotyledons; Gunneridae;
            Pentapetalae; asterids; lamiids; Solanales; Solanaceae;
            Nicotianoideae; Nicotianeae; Nicotiana.
COMMENT     MODEL REFSEQ:  This record is predicted by automated computational
            analysis. This record is derived from a genomic sequence
            (NW_015794102.1) annotated using gene prediction method: Gnomon,
            supported by EST evidence.
            Also see:
                
FEATURES             Location/Qualifiers
     source          1..239
                     /organism="Nicotiana tabacum"
                     /cultivar="TN90"
                     /db_xref="taxon:4097"
                     /chromosome="Unknown"
     Protein         1..239
                     /product="ethylene-responsive transcription factor
                     13-like"
                     /calculated_mol_wt=26781
     Region          114..176
                     /region_name="AP2"
                     /note="DNA-binding domain in plant proteins such as
                     APETALA2 and EREBPs; smart00380"
                     /db_xref="CDD:197689"
     Site            order(116..117,119,121,123,125,129,131,141,143,146)
                     /site_type="DNA binding"
                     /note="DNA binding site [nucleotide binding]"
                     /db_xref="CDD:237985"
     CDS             1..239
                     /gene="LOC107763046"
                     /coded_by="XM_016581467.1:72..791"
                     /db_xref="GeneID:107763046"
ORIGIN      
        1 mamemnpade tlffsdshll esikqhlldd sdfseifssm nssneilpns psssfssfdf
       61 dcsflnwden seetliptdq npshesheky seseektqgp gvareknapr dwtryigvkr
      121 rpwgtfsaet rdpsrkgega rlwlgtyeta edaalaydqa afkirgsrar lnfphligsn
      181 mpkparvtar rsrtrspeps sssstsssen vprkrnidvi nsiakakflc hslnlqrla

It would have been obvious at the time of filing to combine the increased expression of nicotine demethylase to remove nicotine as taught by Xu and the increase of antioxidant levels by transformation with AtPAP1 or Tobacco PAP1 to reduce nicotine and tobacco specific nitrosamines (i.e. TSNAs) taught by Kudithipudi; and to further combine the targeted mutagenesis of ERF199 a nicotine regulatory factor still active in LA (low alkaloid) tobacco suggested by Adams and Shoji to further reduce levels of nicotine in LA tobacco. One of ordinary skill would have been motivated by the teaching of Xu that nicotine had been successfully converted to nornicotine in tobacco transformed with nicotine demethylase polynucleotides as taught in the specification and claims of Xu and by the success of Kudithipudi in the reduction of levels of nitrosamines in tobacco transformed with AtPAP1 and tobacco PAP1 made evident in Figures 2-6; and that one of ordinary skill would have a reasonable expectation of success in practicing targeted mutagenesis for the reduction of ERF199 expression in LA tobacco plants given that the level of teaching in the art was quite high because the techniques and sequences for targeting ERF199 taught by Adams and Shoji were widely known and available in the art.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 14 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL KALLIS whose telephone number is (571)272-0798. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL KALLIS/Primary Examiner, Art Unit 1663